DETAILED ACTION
This office action is a response to an application filed on 11/01/2019.
Claims 28- 56 are allowed. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 11/01/2019.  These drawings are acceptable for examination proceedings.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/01/2019was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further consideration, when reading claims in light of the specification, a full search was further conducted. However, none of the prior art references of recorded alone or in combination disclosed or suggest the any reasonable combination of limitations specified in the independent claims.

Prior art references of recorded in combination teach each of these features;
Nath et al. (US 20170353896 A1) teaches method and device for detecting handover failures and determining connection reconfiguration based on RRC message.
Sun et al. (US 20210160964 A1) teaches method and apparatus for switching valid beam prior to receiving update message from the network.
 Peterson et al. (US 20170208486 A1) teaches method and apparatus for analyzing and receiving of RRC message.  

However, It's not obvious for one of ordinary skill in the art at the time of the invention to combine all references together to teach the limitations specified in the independent claim 28, 37, 46 and 51; specifically to the other limitations with the combination of including;  

“detecting delayed or lost control signaling messages, wherein the signaling messages are Radio Resource Control (RRC) messages, and wherein the signaling messages are receivable both over a Master Node (MN) and a Secondary Node (SN) and wherein detecting delayed or lost signaling messages is based on sequence numbers, wherein the RRC message further includes a message type identifier, which identifies whether said message must be processed in-sequence with previously transmitted messages, the method comprising: detecting a gap in sequence numbers of received signaling messages, and determining whether there is a need to initiate a recovery procedure or if a current RRC command can be executed without waiting for a former message”2Appl. No.15/133,001 Atty. Docket No.DC-105995 (20110-1996) Office Action Date May 2, 2018 Response Date

Dependent claims 29- 36, 38- 45, 47-50 and 52-56 are also found allowable due to their dependence upon an already allowed independent claims and therefore also allowable. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYAW Z SOE whose telephone number is (571)270-0304.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 5712707191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/KYAW Z SOE/Primary Examiner, Art Unit 2412